ENTRY IN COURT OF APPEALS
Decree for the plaintiff on petition and cross-petition as in Common Pleas Court. We hold that the provision in the warranty deed granting the plaintiff “full rights of ingress and egress to and from the above described lands over any part of said entire riparian and littoral rights, to the extent said grantors have the power to grant such rights, to all highways now or hereafter lying northerly of the above described land,” in effect, grants rights, which, in degree and quality, are tantamount, so far as territory described above is concerned, to giving the plaintiff a paramount right to the use of land which is inconsistent with the claimed littoral rights reserved by the grantors, since littoral rights, in the main, are rights of access to the navigable water, in this case Lake Erie. (State v. Cleveland & Pittsburgh Rd. Co., 94 Oh St 61, paragraph five of syllabus.) The planned removal and leveling of land, in our opinion, is an interference with rights clearly granted to plaintiff by defendants. Exceptions. O. S. J.